MEMORANDUM**
Cesar Duarte-Ayon appeals his conviction by guilty plea and sentence for illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a) with an enhancement pursuant to 8 U.S.C. § 1326(b)(2). Duarte-Ayon’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that counsel failed to discover any arguable issues on appeal. Duarte-Ayon did not file a pro se supplemental brief. Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Duarte-Ayon’s waiver of his right to appeal was knowing and voluntary, United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000), we GRANT counsel’s motion to withdraw and DISMISS the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.